                  Case 5:15-cr-00106-EJD Document 353 Filed 12/04/20 Page 1 of 5




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DAVID B. COUNTRYMAN (CABN 226995)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: 415.436.7200
 7        Fax: 415.436.7234
 8        david.countryman@usdoj.gov

 9 Attorneys for United States of America

10
                                          UNITED STATES DISTRICT COURT
11
                                        NORTHERN DISTRICT OF CALIFORNIA
12
                                                   SAN JOSE DIVISION
13

14
     UNITED STATES OF AMERICA,                             )      CASE NO. CR 15-0106 EJD
15                                                         )
                        Plaintiff,                         )      THIRD PARTY PETITION; STIPULATED
16                                                         )      APPLICATION OF THE UNITED STATES
        v.                                                 )      FOR AN AMENDED ORDER OF
17                                                         )      FORFEITURE; AND [PROPOSED] ORDER
     HAO ZHANG,                                            )
18                                                         )
                        Defendant.                         )
19                                                         )

20               On August 27, 2020, the United States filed an Application for a Preliminary Order of Forfeiture

21 for five US Patents/Patent Applications filed by Hao Zhang (the “Subject Patents”):

22       No.         Patent No. /                         Title                        Filing Date     Current
                      Appl. No.                                                                         Named
23                                                                                                    Inventor(s)
             1        8,692,631      Bulk Acoustic Wave Resonator and Method of        10-12-2009    Hao Zhang
24                                   Fabricating Same
25           2        8,384,497      Piezoelectric Resonator Structure Having an       12-18-2009    Hao Zhang
                                     Interference Structure
26           3        8,253,513      Temperature Compensated Thin Film Acoustic Wave   3-16-2010     Hao Zhang
                                     Resonator
27           4       12/813,147      Acoustic Wave Resonators and Methods of           6-10-2010     Hao Zhang
                                     Manufacturing Same
28
     PETITION AND AMENDED ORDER OF FORFEITURE
     CR 15-0106 EJD                         1
                Case 5:15-cr-00106-EJD Document 353 Filed 12/04/20 Page 2 of 5




 1         5        8,830,012     Composite Bulk Acoustic Wave Resonator               9-7-2010     Wei Pang,
                                                                                                    Hao Zhang
 2

 3 See ECF No. 348. In its application, the United States asserted that the defendant used trade secrets

 4 stolen from Avago Technologies in each of the Subject Patents. See Id. at 2:23-3:2; ECF No. 341 at 4:6-

 5 9.

 6             On August 31, 2020, the Court entered a Preliminary Order of Forfeiture forfeiting the
 7 defendant’s interest in the Subject Patents. ECF No. 349.

 8             Avago Technologies International Sales Pte. Limited (“Avago”) now petitions this Court
 9 pursuant to 21 U.S.C. § 853(n)(2) for the return of the Subject Patents. Avago asserts that it is a party

10 with a legal right, title, or interest in the property superior to that of the defendant, pursuant to 21 U.S.C.

11 § 853(n)(6)(A). The United States does not oppose this petition. Accordingly, the United States and

12 Avago (collectively the “Parties”) now respectfully request that the Subject Patents be returned to

13 Avago.

14             In addition to Section 853(n)(6)(A), the statute necessary to effectuate this return is 35 U.S.C.
15 § 256, which reads:

16                   (a) Whenever through error a person is named in an issued patent as the inventor,
                         or through error an inventor is not named in an issued patent, the Director may,
17                       on application of all the parties and assignees, with proof of the facts and such
                         other requirements as may be imposed, issue a certificate correcting such error.
18
                     (b) The error of omitting inventors or naming persons who are not inventors shall
19                       not invalidate the patent in which such error occurred if it can be corrected as
                         provided in this section. The court before which such matter is called in question
20                       may order correction of the patent on notice and hearing of all parties concerned
                         and the Director shall issue a certificate accordingly
21
               Accordingly, the Parties respectfully request the following:
22
               1) That, pursuant to 21 U.S.C. § 853(n)(3) Avago be declared the legal owner of the Subject
23
                  Patents; and
24
               2) That, pursuant to 35 U.S.C. § 256(a), the Subject Patents be corrected by identifying the
25
                  Correct Named Inventor(s) identified in the Proposed Order as the respective inventors of the
26

27

28
     PETITION AND AMENDED ORDER OF FORFEITURE
     CR 15-0106 EJD                         2
            Case 5:15-cr-00106-EJD Document 353 Filed 12/04/20 Page 3 of 5




 1            Subject Patents, and that the Director of the United States Patent and Trademark Office shall

 2            issue appropriate certificates accordingly.

 3

 4 Dated: 12/4/2020                                     Respectfully submitted,

 5                                                      DAVID L. ANDERSON
                                                        United States Attorney
 6

 7                                                      ________/S/______________________
                                                        DAVID B. COUNTRYMAN
 8                                                      Assistant United States Attorney
 9
                                                                /S/
10                                                      LEE H. RUBIN
11                                                      Attorneys for Third-Party Petitioner Avago
                                                        Technologies International Sales Pte. Limited
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PETITION AND AMENDED ORDER OF FORFEITURE
     CR 15-0106 EJD                         3
                Case 5:15-cr-00106-EJD Document 353 Filed 12/04/20 Page 4 of 5




 1                                                  [PROPOSED] ORDER

 2             Having considered the application for an Amended Order of Forfeiture filed by the United States

 3 and Avago Technologies International Sales Pte. Limited, the record of the Court, and for good cause

 4 shown,

 5             IT IS HEREBY ORDERED that the defendant’s interest in the following property (the “Subject

 6 Patents”) was forfeited to the United States pursuant to Title 18, United States Code, Sections 1834 and

 7 2323 and Title 28, United States Code, Section 2461(c):

 8     No.     Patent No. /                       Title                     Filing Date Current         Correct
                Appl. No.                                                                Named           Named
 9                                                                                     Inventor(s)    Inventor(s)
           1    8,692,631     Bulk Acoustic Wave Resonator and Method of    10-12-2009 Hao Zhang John Choy,
10                            Fabricating Same                                                     Chris Feng,
11                                                                                                 Phil Nikkel
           2    8,384,497     Piezoelectric Resonator Structure Having an   12-18-2009 Hao Zhang John Choy,
12                            Interference Structure                                               Chris Feng,
                                                                                                   Phil Nikkel
13         3    8,253,513     Temperature Compensated Thin Film Acoustic    3-16-2010 Hao Zhang Richard C. Ruby
                              Wave Resonator
14         4   12/813,147     Acoustic Wave Resonators and Methods of       6-10-2010     Hao Zhang   Phil Nikkel
                              Manufacturing Same
15         5    8,830,012     Composite Bulk Acoustic Wave Resonator        9-7-2010      Wei Pang,   Paul Bradley,
                                                                                          Hao Zhang   Richard C. Ruby,
16                                                                                                    John D. Larson III
17
               IT IS FURTHER ORDERED that Avago Technologies International Sales Pte. Limited has legal
18
     right, title, or interest in the Subject Patents, which is superior to that of the defendant, pursuant to Title
19
     21, United States Code, Section 853(n)(6)(A), and that Avago Technologies International Sales Pte.
20
     Limited is determined to be the legal owner of the Subject Patents.
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
     PETITION AND AMENDED ORDER OF FORFEITURE
     CR 15-0106 EJD                         4
              Case 5:15-cr-00106-EJD Document 353 Filed 12/04/20 Page 5 of 5




 1          IT IS FURTHER ORDERED that, pursuant to Title 35, United States Code, Section 256(a), the

 2 Subject Patents be corrected by identifying the Correct Named Inventor(s) identified above as the

 3 respective inventors of the Subject Patents, and that the Director of the United States Patent and

 4 Trademark Office shall issue appropriate certificates accordingly.

 5

 6 IT IS SO ORDERED this _______ day of _________ 2020.

 7

 8

 9                                                       ___________________________
                                                         HON. EDWARD J. DAVILA
10                                                       United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     PETITION AND AMENDED ORDER OF FORFEITURE
     CR 15-0106 EJD                         5
